Citation Nr: 1549925	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 3, 1965 to July 2, 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.   

The Veteran's claim was remanded by the Board to the agency of original jurisdiction (AOJ) in May 2015 so that the Veteran's service treatment records and service personnel records could be obtained and associated with the record.  The Board also instructed that the RO adjudicate whether the Veteran was entitled to service connection for the disability for which he was discharged from service.  The Board finds that there has been complete compliance with its May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran had less than 90 days of service and he was not discharged or released from service due to a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA pension benefits.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2015). 

A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

38 C.F.R. § 3.3(a) includes an explanation that a Veteran may be eligible for nonservice-connected pension benefits if he served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 

Review of the Veteran's DD Form 214 shows that his active duty service occurred during a wartime period, namely the Vietnam Era, but was for less than the required 90 days.  That is, his service was from June 3, 1965 to July 2, 1965 for a period of one month.  The reason for discharge is listed as "Physical Disability EPTS [existing prior to service]".  

In various statements, the Veteran stated that he was found physically and mentally fit for enlistment, but that during basic training he fell from the monkey bars and hit the side of his head.  The same day, they went on a 5 mile run and he got wet.  The next day he woke up sick and his drill instructor sent him to the hospital where he was given a disability discharge.  In a statement submitted with his April 2012 Form 9, the Veteran stated that he did not apply for benefits in 1965 because he was told he did not have any rights to do so.  

The service treatment records contain a preinduction physical examination report for which the date of examination is unclear.  It contains three dates, December 1964, January 1965, and June 1965.  It indicates that although the Veteran had impaired hearing, he did not have hearing loss as defined by VA.

The Veteran entered service on June 3, 1965.  On June 17th 1965, the Veteran was admitted to a hospital due to chronic suppurative otitis media, perforation of the tympanic membranes, and bilateral partial deafness.  The Veteran gave a life-long history of drainage from both ears.  He was aware that his tympanic membranes were perforated, but stated that he did not tell the examiners at the time of his induction physical because he wanted to get into the Army.  Medical Board Proceedings in June 1965 note that the Veteran's ear disabilities existed prior to service and were not aggravated by service.  

In September 2015 the AOJ issued a rating decision denying service connection for otitis media with bilateral perforated tympanic membranes and partial bilateral deafness.  There is no indication that the Veteran has disagreed with this decision.  

In this case the Veteran has no service-connected disabilities.  Although he was discharged from service due to bilateral ear disability, he has been denied service connection for his bilateral ear disability.  When a Veteran has been discharged from service due to a medical disability, and has less than 90 days of wartime service, he is not entitled to pension unless the medical disability is adjudged to be service-connected.   See 38 C.F.R. § 3.3(a)(3)(ii).  

Given that the evidence reflects that the Veteran did not have active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war, he is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


